As filed with the Securities and Exchange Commission on September 28, 2017 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 / X / Pre-Effective Amendment No. / / Post-Effective Amendment No. 36 / X / and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY / X / ACT OF 1940 Amendment No. 37 / X / (Check appropriate box or boxes) PUTNAM NEW JERSEY TAX EXEMPT INCOME FUND (Registration No. 33-32550; 811-05977) (Exact name of registrants as specified in charter) REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 / X / Pre-Effective Amendment No. / / Post-Effective Amendment No. 45 / X / and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY / X / ACT OF 1940 Amendment No. 46 / X / (Check appropriate box or boxes) PUTNAM MASSACHUSETTS TAX EXEMPT INCOME FUND Registration No. 33-5416; 811-04518 PUTNAM MINNESOTA TAX EXEMPT INCOME FUND Registration No. 33-8916; 811-04527 PUTNAM OHIO TAX EXEMPT INCOME FUND Registration No. 33-8924; 811-04528 (Exact name of registrants as specified in charter) REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 / X / Pre-Effective Amendment No. // Post-Effective Amendment No. 38 / X / and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY / X / ACT OF 1940 Amendment No. 39 / X / (Check appropriate box or boxes) PUTNAM PENNSYLVANIA TAX EXEMPT INCOME FUND (Registration No. 33-28321; 811-05802) (Exact name of registrant as specified in charter) One Post Office Square, Boston, Massachusetts 02109 (Address of principal executive offices) Registrants' Telephone Number, including Area Code (617) 292-1000 It is proposed that this filing will become effective (check appropriate box) / / immediately upon filing pursuant to paragraph (b) / X / on September 30, 2017 pursuant to paragraph (b) // 60 days after filing pursuant to paragraph (a)(1) // on (date) pursuant to paragraph (a)(1) // 75 days after filing pursuant to paragraph (a)(2) // on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: // this post-effective amendment designates a new effective date for a previously filed post-effective amendment. ROBERT T. BURNS , Vice President PUTNAM MASSACHUSETTS TAX EXEMPT INCOME FUND PUTNAM MINNESOTA TAX EXEMPT INCOME FUND PUTNAM NEW JERSEY TAX EXEMPT INCOME FUND PUTNAM OHIO TAX EXEMPT INCOME FUND PUTNAM PENNSYLVANIA TAX EXEMPT INCOME FUND One Post Office Square Boston, Massachusetts 02109 (Name and address of agent for service) Copy to: BRYAN CHEGWIDDEN , Esquire ROPES & GRAY LLP 1211 Avenue of the Americas New York, New York 10036 Fund summaries Putnam Massachusetts Tax Exempt Income Fund Goal Putnam Massachusetts Tax Exempt Income Fund seeks as high a level of current income exempt from federal income tax and Massachusetts personal income tax as we believe is consistent with preservation of capital. Fees and expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $100,000 in class A shares or $50,000 in class M shares of Putnam funds. More information about these and other discounts is available from your financial advisor and in How do I buy fund shares? beginning on page 31 of the fund’s prospectus, in the Appendix to the fund’s prospectus, and in How to buy shares beginning on page II-1 of the fund’s statement of additional information (SAI). Shareholder fees (fees paid directly from your investment) Share class Maximum sales charge (load) imposed on purchases (as a percentage of offering price) Maximum deferred sales charge (load) (as a percentage of original purchase price or redemption proceeds, whichever is lower) Class A 4.00% 1.00%* Class B NONE 5.00%** Class C NONE 1.00%*** Class M 3.25% NONE Class T 2.50% NONE Class Y NONE NONE Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Share class Management fees Distribution and service (12b-1) fees Other expenses Total annual fundoperating expenses Class A 0.44% 0.23% † 0.13% 0.80% Class B 0.44% 0.85% 0.13% 1.42% Class C 0.44% 1.00% 0.13% 1.57% Class M 0.44% 0.50% 0.13% 1.07% Class T 0.44% 0.25% 0.13%< 0.82% Class Y 0.44% N/A 0.13% 0.57% * Applies only to certain redemptions of shares bought with no initial sales charge. ** This charge is phased out over six years. *** This charge is eliminated after one year. † Represents a blended rate. 2Prospectus < Other expenses are based on expenses of class A shares for the fund’s last fiscal year. Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds.
